 


109 HRES 782 IH: Expressing the sense of the House of Representatives that the United Nations Security Council should sanction Iran for its noncompliance with the Nuclear Non-Proliferation Treaty.
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 782 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Wamp (for himself, Mr. Barrett of South Carolina, Mr. Neugebauer, Mr. Rohrabacher, Mr. Akin, Mr. Culberson, Mr. Kuhl of New York, Mr. Westmoreland, Ms. Foxx, Mr. Wicker, Mr. Gohmert, Mr. Istook, Mr. Chabot, Mr. Franks of Arizona, Ms. Hart, Mr. Shadegg, Mr. Doolittle, Mr. Cantor, Mr. Herger, Mr. Davis of Kentucky, Mr. Aderholt, Mr. King of Iowa, Mr. McHenry, Mr. Feeney, Mr. Price of Georgia, Mr. Weldon of Florida, Mr. Goode, Mr. Garrett of New Jersey, Mr. Kingston, and Mr. Hayworth) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United Nations Security Council should sanction Iran for its noncompliance with the Nuclear Non-Proliferation Treaty. 
 
 
Whereas, on August 8, 2005, Iran broke the International Atomic Energy Agency’s (IAEA) seals on its uranium facility at Esfahan and began the process of conversion, one step before uranium enrichment; 
Whereas, on September 24, 2005, the United States and the European Union achieved a majority vote of the IAEA board to declare Iran in noncompliance with the Nuclear Non-Proliferation Treaty (NPT) and refer the issue to the United Nations Security Council if Iran did not return to compliance with the Paris Agreement; 
Whereas, on January 3, 2006, Iran challenged the international community by announcing it would resume uranium research activities and subsequently broke IAEA seals at its uranium enrichment facility at Natanz and at related locations; 
Whereas, on February 4, 2006, at an emergency IAEA board meeting, the board voted 27-3 in favor of a resolution to report to the Security Council the steps required of Iran to return to compliance with the Paris Agreement; 
Whereas after this vote, Iran ceased allowing the voluntary IAEA inspections that had been agreed to in the previous negotiations with England, France, and Germany and had the IAEA remove some monitoring equipment; 
Whereas the IAEA report of February 27, 2006, stated that inspectors reportedly confirmed on February 14, 2006, that Iran had begun some enrichment activities involving 10 centrifuges; and 
Whereas, on April 11, 2006, Iran announced the successful enrichment of uranium: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the United Nations Security Council should sanction Iran for its noncompliance with Nuclear Non-Proliferation Treaty (NPT); and 
(2)if the United Nations Security Council does not sanction Iran, the Secretary of State may withhold United States contributions to the United Nations until proper action is taken by the United Nations Security Council to return Iran to compliance with the NPT. 
 
